Citation Nr: 1516422	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-15 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and a cognitive disorder.  



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 1982, which included service in Vietnam from May 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Although the RO indicated that the claim stemmed from a July 2011 rating decision, the Board notes that the Veteran submitted his stressor statement in May 2010, which was within one year of the March 2010 rating decision noted above.  Applicable regulations provide that evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the March 2010 rating decision did not become final.  Accordingly, the claim on appeal stems from the March 2010 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

This case consists of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file also includes VA medical records dated from September 1999 to June 2010; however, the RO considered these records in the March 2013 statement of the case.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran's February 1982 retirement examination noted his reported medical history of depression, excessive worry, and nervous trouble.  The service treatment records also note complaints of anxiety in February 1973 and reference treatment in a mental health clinic.  However, the claims file does not contain any mental health records.  Therefore, on remand, the AOJ should attempt to secure any in-service mental health treatment records.  

The Board also finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder that may be present.  The Veteran was afforded VA examinations in March 2010 and April 2011.  In March 2010, the VA examiner diagnosed him with a depressive disorder, a cognitive disorder, and alcohol abuse, but determined that he did not meet the diagnostic criteria for PTSD.  The examiner also opined that the diagnoses were not related to the Veteran's military service.  In so doing, she considered the medical history of depression, excessive worry, and nervous trouble noted during his February 1982 retirement examination, but the examiner did not address the February 1973 treatment for anxiety.  The April 2011 VA examiner also diagnosed the Veteran with a cognitive disorder not otherwise specified, but found that he did not meet the DSM-IV diagnostic criteria for PTSD.  The examiner did not provide any medical opinion on the etiology of the diagnosed disorder.

The VA treatment records also show ongoing treatment for depressive disorder, PTSD, anxiety, and dementia.  The Veteran's private treatment records further reflect diagnoses of a depressive disorder, anxiety, depression, alcohol dependence, and dementia.  Therefore, the Board finds that a medical opinion is necessary to determine whether any of the Veteran's psychiatric diagnoses are related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for any outstanding treatment records from the Cape Fear Valley Healthcare System and the Cape Fear Valley Senior Healthcare services.  

The AOJ should also secure any outstanding VA treatment records.  This request should specifically include records from the Fayetteville VAMC for treatment since June 2010.  

2.  The AOJ should contact NPRC, RMC, or any other appropriate location to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from June 1962 to June 1982, including treatment for anxiety leading up to February 1973.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the mental health records.  

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination for the purpose of determining the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and lay assertions.  

It should be noted that laypersons, such as the Veteran and his wife, are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant and his wife, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current psychiatric disorders.  In making this determination, the examiner should consider the Veteran's diagnoses of a depressive disorder, a cognitive disorder, PTSD, anxiety, and dementia in the March 2010 VA examination report, April 2011 VA examination report, Fayetteville VAMC treatment records, and private treatment records.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise related thereto.  In rendering this opinion, the examiner should discuss the Veteran's February 1973 treatment for anxiety as reflected in the service treatment records, any in-service mental health treatment records obtained on remand, and the Veteran's reported medical history of depression, excessive worry, and nervous trouble at his February 1982 retirement examination.  The examiner should also consider the lay statements made by the Veteran's wife in the August 2011 notice of disagreement and April 2013 substantive appeal as to the Veteran's symptoms and their onset.  

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

